Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  April 30, 2019                                                                                       Bridget M. McCormack,
                                                                                                                      Chief Justice

  157921                                                                                                     David F. Viviano,
                                                                                                             Chief Justice Pro Tem

                                                                                                           Stephen J. Markman
                                                                                                                Brian K. Zahra
  JANE DOE,                                                                                               Richard H. Bernstein
                   Plaintiff-Appellant,                                                                   Elizabeth T. Clement
                                                                                                          Megan K. Cavanagh,
                                                                                                                           Justices
  v                                                                    SC: 157921
                                                                       COA: 336795
                                                                       Oakland CC: 2016-153573-CZ
  BISHOP FOLEY CATHOLIC HIGH SCHOOL,
  REVEREND GERARD J. LEBOEUF, JOANNE
  MOLNAR, NANCY HAGER, ARCHDIOCESE
  OF DETROIT, HIS EMINENCE ADAM JOSEPH
  MAIDA, SISTER MARY GEHRINGER, and
  ROES 1-50,
             Defendants-Appellees,
  and
  RICHARD FISCHER,
            Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 1, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                              I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              April 30, 2019
           t0422
                                                                                  Clerk